                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

RICARDO TORRES,                                *
                                               *
       Petitioner,                             *
                                               *
v.                                             *               No. 16-cv-10448-IT
                                               *
KELLY RYAN,                                    *
                                               *
       Respondent.                             *

                       ORDER ON REPORT AND RECOMMENDATION
                       ON PETITION FOR WRIT OF HABEAS CORPUS

                                          January 15, 2019

TALWANI, D.J.

       The Magistrate Judge to whom this matter was referred entered a Report and

Recommendation [#31] regarding Petitioner’s Petition for Writ of Habeas Corpus [#1].

Objections were due by August 7, 2018, and to date none have been filed. A copy of the Report

and Recommendation [#31] was mailed to the Petitioner but was returned as undeliverable. See

Mail Returned as Undeliverable [#33]. The court has no current address for Petitioner to direct

him to submit objections. Accordingly, the court will stay the action and administratively close

the case. If Petitioner contacts this court and requests a status update, the clerk shall forward to

Petitioner the docket, a copy of this order, and the Report and Recommendation [#31]. Petitioner

shall have fourteen (14) days thereafter to state cause for failing to provide a current address to

the court and to submit any objections the Report and Recommendation [#31].

       IT IS SO ORDERED.

                                                       /s/ Indira Talwani
                                                       United States District Court
